                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                       )
                                                  )
        Plaintiff,                                )
                                                  )
      v.                                          )           No. 4:21-CV-717-PLC
                                                  )
CORIZON, et al.,                                  )
                                                  )
        Defendants.                               )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a civil complaint and request for leave to

proceed in forma pauperis, filed by Joseph Michael Devon Engel, prison registration number

1069055. 1 Plaintiff’s request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

                                             Background

       On September 3, 2020, plaintiff began filing civil actions pro se in this Court, each time

seeking leave to proceed in forma pauperis. His first case, a petition for habeas corpus relief under

28 U.S.C. § 2254, was dismissed on December 14, 2020 due to his failure to exhaust available

state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN, ECF No. 8 (E.D. Mo. Sept. 3, 2020).

Subsequently, he began filing prisoner civil rights complaints pursuant to 42 U.S.C. § 1983. For

the most part, he submitted his pleadings in bulk, and stated he intended each set of pleadings to

be docketed as an individual civil action.




1
 Plaintiff has not filed a separate Application to Proceed in District Court Without Prepaying Fees
or Costs. Instead, he included such request in the body of the complaint.
       In many of his complaints, plaintiff listed numerous entities and officials identified only

by generic job titles, and sought trillions of dollars in damages against them based upon wholly

conclusory and nonsensical allegations. See, e.g., Engel v. Corizon, No. 4:20-cv-1695-NAB (E.D.

Mo. Nov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint); Engel

v. CO1, No. 4:20-cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but none by a

first and last name). Plaintiff often sought forms of relief that were unrelated to his claims (such

as stocks, properties, outfitted luxury vehicles, and college scholarships) from multiple defendants

and non-parties, and he sought relief on behalf of individuals other than himself. See, e.g., Engel

v. CO1, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking scholarships for family

members, Missouri farmland for marijuana cultivation, and Mercedes SUVs that are “bulletproof”

and “bombproof”); Engel v. USA, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020) (seeking 250

trillion dollars and 2 million in stocks of twenty-three listed countries); and Engel v. Mercy Hosp.

Festus, No. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11, 2020) (seeking 8900 trillion dollars plus 10

million stocks in various metals, gems, food products, and U.S. and foreign currencies). Plaintiff

repeatedly referred to, and appeared to at least partially base his entitlement to relief upon, his

alleged status as a “sovereign citizen.” See, e.g., Engel v. Governor of Mo., No. 1:20-cv-217-HEA

(E.D. Mo. Oct. 7, 2020).

       The cases that were reviewed pursuant to 28 U.S.C. § 1915(e)(2) were dismissed, either

for one of the reasons articulated therein 2 or because plaintiff failed to comply with Court orders.



2
 For example, in many of plaintiff’s actions, the Court determined his allegations were “clearly
baseless” and therefore factually frivolous under the standard articulated in Denton v. Hernandez,
504 U.S. 25, 31 (1992), and also determined many complaints were subject to dismissal as
malicious based upon the nature of his pleadings and his abusive litigation practices. See, e.g.,
Engel v. Prob. & Parole of Mo., No. 4:20-cv-1740-DDN, ECF No. 5 at 6 (E.D. Mo. dismissed
Dec. 22, 2020) (listing twenty-nine of Mr. Engel’s cases naming Missouri Department of
Corrections as a defendant); Engel v. Corizon, No. 4:20-cv-1812-NAB, ECF No. 4 at 8-9 (E.D.
                                                 2
In Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo. Sept. 15, 2020), the Honorable

Henry Edward Autrey cautioned plaintiff to avoid the practice of repeatedly filing frivolous and

malicious complaints. Judge Autrey explained that doing so amounted to abusive litigation

practices, and could affect plaintiff’s future eligibility to proceed in forma pauperis as well as

potentially subject him to sanctions. Nevertheless, plaintiff continued the practice. As of December

21, 2020, he was subject to 28 U.S.C. § 1915(g). In cases filed after that date, plaintiff was denied

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g), and his cases were dismissed

without prejudice to the filing of a fully-paid complaint.

       As of December 31, 2020, plaintiff filed more than 130 civil actions. Additionally, the

Court has received civil rights complaints that were filed by prisoners other than plaintiff, but were

in plaintiff’s handwriting and contained allegations and prayers for relief similar to those plaintiff

asserted in actions he filed on his own behalf. See, e.g., Herron v. ERDCC et al., No 4:21-cv-527-

NAB (E.D. Mo. May 3, 2021). Finally, on June 9, 2021, plaintiff filed six new civil complaints

pursuant to 42 U.S.C. § 1983 on his own behalf, including the one at bar. These new complaints

mirror the ones described above. In sum, plaintiff has flagrantly disregarded this Court’s prior

caution to avoid engaging in abusive litigation practices.

                                          The Complaint

       Plaintiff filed the instant complaint on June 9, 2021 pursuant to 42 U.S.C. § 1983 against

Corizon and the Missouri Eastern Correctional Center (“MECC”). He identifies himself by name

and as “Sovereign Citizen Missouri.” He alleges that from March 1 to March 30, 2021, unnamed

Corizon medical staff did not treat his hernia, causing him pain and exacerbating other unnamed




Mo. dismissed Jan. 6, 2021) (discussing Mr. Engel’s litigation practices as part of an attempt to
harass named defendants and not a legitimate attempt to vindicate a cognizable right).
                                                  3
medical issues. In a letter dated March 4, 2021 filed with the complaint, however, plaintiff states

that he has been approved for surgery to remove his hernia. The complaint does not identify any

individual at either Corizon or MECC who failed to treat plaintiff’s hernia or any date on which

plaintiff sought treatment and was denied. Nor does the complaint allege anybody intentionally

disregarded plaintiff’s medical condition. 3

       Plaintiff describes his injuries as: “civil rights, prisoner rights, civil liberty rights, PTSD,

physical health, mind raping.” As relief, he seeks “850 million dollars plus 1,000,000 stock in top

US companies.” He also seeks to award certain unnamed staff at MECC full 401(k) plans. Finally,

plaintiff names more than thirty employees of MECC, and seeks to award them up to $30,000 each

and full medical benefits. He also seeks “$30,000 for law library and $10,000 for regular library

and switch to Westlaw for MECC.”

                                                Discussion

       As discussed above, plaintiff is a prisoner who, while incarcerated, has filed at least three

civil actions that were dismissed on the grounds that they were frivolous, malicious, or failed to

state a claim upon which relief may be granted. 4 The Prison Litigation Reform Act of 1996


3
  The attached two-page handwritten letter dated March 4, 2021 summarizes many of plaintiff’s
claims in his various cases. According to the docketing clerk’s note, it was added to the complaint
more than a week after the complaint was filed. In the letter, plaintiff states he has been approved
for surgery to remove his hernia. Also, he complains that he is expelling blood, sleeping on a top
bunk, denied access to the law library, and exposed to black mold. The letter appears to be written
to the Clerk of Court, although it is unaddressed. It seeks additional Court forms for prisoner civil
rights actions and 28 U.S.C. § 2254 habeas corpus actions. Plaintiff makes general allegations
against “the courts,” the Missouri Department of Corrections, and the “counties,” stating they
“bully people into pleading guilty or taking plea deals cause they know that county hates them or
know they can violate that mans [sic] rights and get away with it. Not this time I won’t have it.”
See ECF No 1-2. Pursuant to Federal Rule 10(c), the Court will construe the letter as part of the
pleading for all purposes.
4
 See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel
v. United States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v.
Missouri Courts, et al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).
                                                  4
provides, in relevant part:

           In no event shall a prisoner bring a civil action ... under this section if the prisoner
           has, on three or more prior occasions, while incarcerated or detained in any facility,
           brought an action ... in a court of the United States that was dismissed on the
           grounds that it is frivolous, malicious, or fails to state a claim upon which relief
           may be granted, unless the prisoner is under imminent danger of serious physical
           injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike even

if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759,

1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he “is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The instant complaint contains

no allegations establishing that plaintiff is under imminent danger of serious physical injury.

Therefore, he may not proceed in forma pauperis in this action. See 28 U.S.C. § 1915(g).

           Plaintiff’s request for leave to proceed in forma pauperis will be denied, and this case will

be dismissed without prejudice to the filing of a fully-paid complaint. Additionally, the Court will

instruct the Clerk of Court to request that the agency having custody of plaintiff begin making

payments in accordance with 28 U.S.C. § 1915(b)(2) until the full $402 civil filing fees are paid

in full.

           Plaintiff is once again advised that his litigation practices are abusive, and is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions upon

him if he continues his abusive litigation practices in the future.

           Accordingly,

           IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

                                                      5
        IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

full $402 civil filing fees are paid in full.

        Dated this 8th day of July, 2021.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                6
